DETAILED ACTION
This office action is in response to the communication received on 01/06/2021 concerning application no. 15/660,576 filed on 07/26/2017.
Claims 1 and 3-7 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 5-6, filed 01/06/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection of claim 1, Applicant argues that the two transmit wave forms 60 and 62 of Ramamurthy are not transmitted on the same line and thus, it would not have been obvious to one with ordinary skill in the art to combine the transmit wave forms 60 and 62 of Ramamurthy as transmit beams T1 and T2 of Gee. Furthermore, Applicant argues that Ramamurthy fails to disclose the application of a high-pass filter (or a band-pass filter) to a “subtraction signal”.
Examiner respectfully disagrees with Applicant’s arguments. With regards to the transmit wave forms 60 and 62 of Ramamurthy, the transmit waves being emitted from each scan line is taught by Gee along with the generation of the subtraction. The teaching that is incorporated by Ramamurthy into the teachings of Gee is that the filter is a high-pass filter or a band-pass filter. This incorporation of a particular type of filter to Gee would be obvious to one with ordinary skill in the art given that Gee teaches filtering of subtraction signals (See paragraphs 0100 and 0113) in order to remove the fundamental wave components. The deficiency that is lacking under Gee is what exact filter type is used. This is remedied by Ramamurthy that teaches with a high-pass or a band-pass filter can be implemented for the filtering of signals. Although Ramamurthy may not filter a subtraction signal, he does teach the 
	Examiner respectfully maintains the 103 rejection under Gee in view of Ramamurthy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (PGPUB No. US. 2001/0020130) in view of Ramamurthy et al. (Patent No. US 6,221,018).

Regarding claims 1 and 7, Gee teaches an ultrasound diagnostic apparatus comprising: 
an ultrasound probe (Component 16 on Fig. 1 are a plurality of transducer elements that make up a transducer array) configured to sequentially execute sets of ultrasound transmission (Fig. 2 teaches the sequential emission and reception of sets of ultrasound signals) respectively along each of a plurality of scan lines (Paragraph 0090 of page 5 teaches that the transmit beamformer 12 applies a plurality of transmit signals to individual transducer elements of a transducer array 16), the sets each being composed only of transmission of first ultrasound and transmission of second ultrasound Paragraph 0092 on page 5 teaches that a first transmit beam T1 is emitted, then a second transmit beam T2 is emitted. Fig. 2 also teaches the emission of only two ultrasound beams), the first ultrasound of each of the sets of ultrasound transmission having a first phase, the second ultrasound of each of the sets of ultrasound transmission having a second phase that is substantially 90 degrees different from the first phase (Paragraph 0096 on page 5 teaches of the two transmit beam signals, T1 and T2, T2 is offset by phase angle of 90 degrees. It should be noted that paragraph 0095 also establishes that the control can continue if the frame is not complete. This allows for repeats sets of transmission to occur. See Fig. 2); and 
processing circuitry (Summer 24) configured to 
with respect to a first echo signal and a second echo signal that have been acquired via the ultrasound probe and correspond to the first ultrasound of each of the sets of ultrasound transmission and the second ultrasound of each of the sets of ultrasound transmission, respectively, generate a subtraction signal corresponding to each scan line by subtracting the second echo signal from the first echo signal (Paragraph 0091 teaches that transducer array 16 receives the backscattered signals and a summer 24 outputs a composite signal C based off of the received ultrasound signals. The backscattered signals are digitized by ADCs that can be separately provided to each element of the transducer array. Paragraph 0127 discloses that the “summing” is intended broadly to include addition and subtraction).
Gee further teaches the application of a filter on a subtraction signals to remove fundamental wave components contained in the subtraction signal corresponding to each scan line. (Paragraph 0090 of page 5 teaches that the transmit beamformer 12 applies a plurality of transmit signals to individual transducer elements of a transducer array 16. Paragraph 0091 teaches the backscattered signals are digitized by ADCs that can be separately provided to each element of the transducer array. Paragraph 0113 on page 6 teaches that the reference signal R(t) has its fundamental components filtered. Paragraph 0100 on page 5 teaches that the signal R(t) is calculated from the difference of the backscattered signals R1 and R2. It is inherent that if the fundamental-wave components are filtered out, then only the integer multiples of the original wave remain. This would include second-order harmonic components and above).
	However, Gee is silent regarding an ultrasound diagnostic apparatus comprising:
	a processing circuitry configured to
apply a high-pass or band-pass filter as component of filtering, and 
generate an ultrasound image based on the filtered signals.
	In an analogous imaging field of endeavor, regarding the filtering of received signals, Ramamurthy teaches an ultrasound diagnostic apparatus comprising:
	a processing circuitry (Combination of high-pass filter 24, band pass filter 25, and display processor) configured to
apply a high-pass or band-pass filter as component of filtering (Col. 5, lines 12-26, teaches that the that the ultrasonic energy that is received and the signal is filtered through a high-pass filter and a band-pass filter), and 
generate an ultrasound image based on the filtered signals (Col. 5, lines 12-26, teaches that the filtered signals are detected and displayed as an image).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gee with Ramamurthy’s teaching of a high-pass or band-pass filter applied on a subtraction signal and generating an ultrasound image based on the filtered signal. The modified apparatus would allow the user obtain ultrasound images that have better image quality and in a more cost-effective manner. Furthermore, the filtering can remove undesired frequencies and only keep the desired ones (Col. 5, lines 20-22). 

Regarding claim 3, modified Gee teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.  
Gee further teaches an ultrasound diagnostic apparatus, wherein 
Signal processor 26 in Fig. 1)  applies a filter that removes fundamental-wave components (Paragraph 0113 on page 6 teaches that the reference signal R(t) has its fundamental components filtered) contained in the first echo signals and the second echo signals or in the subtraction signal (Paragraph 0100 on page 5 teaches that the signal R(t) is calculated from the difference of the backscattered signals R1 and R2) to extract at least second-order harmonic components (It is inherent that if the fundamental-wave components are filtered out, then only the integer multiples of the original wave remain. This would include second-order harmonic components and above), and
the processing circuitry (Signal processor 26 in Fig. 1) generates the ultrasound image using the extracted second-order harmonic components (Paragraph 0123 of page 6 teaches that the fundamental components of a signal are rejected for harmonic imaging. The images are generated on the basis of the harmonic components).

Regarding claim 4, modified Gee teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Gee further teaches an ultrasound diagnostic apparatus comprising a switching circuit (transmit/receive switch 14 in Fig. 1) configured to select, from among a plurality of alternative units including transmitter circuitry and receiver circuitry, a unit to which each of the transducer elements included in the ultrasound probe is connected (Paragraph 0090 on page 5 teaches the transmit/receive switch is responsible for signal transmission and reception of individual transducer elements of the transducer array 16).

Regarding claim 5, modified Gee teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Gee further teaches an ultrasound diagnostic apparatus wherein the ultrasound probe is a 2D array probe (Paragraph 125 on pages 6-7 teaches that a 2 dimensional array can be used for the transducer array 16) having a plurality of transducer elements arrayed in a matrix (Paragraph 0090 on page 5 teaches that the transducer array 16 is made up of individual transducer elements).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (PGPUB No. US. 2001/0020130) in view of Ramamurthy et al. (Patent No. US 6,221,018) further in view of Banjanin et al. (PGPUB No. US 2014/0155751).

Regarding claim 6, modified Gee teaches the ultrasound diagnostic apparatus in claim 5, as discussed above.
Gee further teaches a 2D array probe (Paragraph 125 on pages 6-7 teaches that a 2 dimensional array can be used for the transducer array 16).
However, the combination of Gee and Ramamurthy is silent regarding a 2D array probe comprising:
plurality of sub-arrays each composed of the plurality of transducer elements;
a main array composed of the sub-arrays; and
a delay adding circuit configured to execute processing of adding together delayed echo signals with respect to each of the sub-arrays.
	In an analogous imaging field of endeavor, regarding the design and use of an ultrasound probe, Banjanin teaches an ultrasound diagnostic apparatus (Ultrasound diagnostic apparatus shown in Fig. 2), wherein the 2D array probe (Ultrasound probe 100) comprises:
plurality of sub-arrays each composed of the plurality of transducer elements (Paragraph 0032 teaches that 5 sub-arrays are made up of 4 by 4 transducer elements);
a main array composed of the sub-arrays (Paragraph 0032 teaches that the 2D array on Fig. 4 is made up of 5 sub-arrays); and
a delay adding circuit configured to execute processing of adding together delayed echo signal with respect to each of the sub-arrays (Paragraph 0041 teaches that the adder 304 is connected to the delay circuits 302-1 through 302-20 and is responsible for the summing of the signals. The delay circuits 302-1 through 302-20 can be directly connected to the sub-arrays circuits 300-1 through 300-20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gee and Ramamurthy with the Banjanin’s teachings of an ultrasound array made up of a plurality of sub-arrays that are further made of multiple transducer elements and a delay adding circuit that is able to add together delayed echo signals that are received by the sub-arrays. The modified apparatus would allow a user to obtain ultrasound images with improved image quality (Paragraph 0007 of Banjanin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793